     Case: 1:19-cv-00145-DAP Doc #: 57 Filed: 02/20/19 1 of 2. PageID #: 1204



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC                   )    CASE NO. 1:19-cv-00145
                                               )
               Plaintiff,                      )    JUDGE DAN AARON POLSTER
                                               )
       v.                                      )    MAGISTRATE JUDGE
                                               )    THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO,                      )
LLC, et al.                                    )    NOTICE OF APPEARANCE
                                               )
               Defendants.                     )

       Please take notice that Charles A. Nemer, of the law firm of McCarthy, Lebit, Crystal &

Liffman Co., L.P.A., hereby enters his appearance as additional counsel for Receiver, Mark E.

Dottore, Defendant Dream Center Education Holdings, LLC and The Receivership Entities in the

above-captioned matter. All correspondence, pleadings and court notices should be served upon

him accordingly.

Dated: February 20, 2019                           Respectfully submitted,

                                                   /s/ Charles A. Nemer
                                                   Charles A. Nemer (0009261)
                                                   Robert T. Glickman (0059579)
                                                   Robert R. Kracht (0025574)
                                                   Hugh D. Berkson (0063997)
                                                   Nicholas R. Oleski (0095808)
                                                   MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., LPA
                                                   101 West Prospect Avenue, Suite 1800
                                                   Cleveland, Ohio 44115
                                                   (216) 696-1422 – Telephone
                                                   (216) 696-1210 – Facsimile
                                                   can@mccarthylebit.com
                                                   rtg@mccarthylebit.com
                                                   rrk@mccarthylebit.com
                                                   hdb@mccarthylebit.com
                                                   nro@mccarthylebit.com

                                                   Counsel for Receiver, Mark E. Dottore, Defendant
                                                   Dream Center Education Holdings, LLC and The
                                                   Receivership Entities
{01286336-1}
     Case: 1:19-cv-00145-DAP Doc #: 57 Filed: 02/20/19 2 of 2. PageID #: 1205




                                 CERTIFICATE OF SERVICE

       The foregoing was electronically filed this 20th day of February, 2019. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.

                                                     /s/ Charles A. Nemer
                                                     Charles A. Nemer (0009261)




                                                 2
{01286336-1}
